Thompson, J.,
dissenting:
I do not agree with the majority opinion. The plain purpose of NRS 704.550 is to afford fair treatment to the utility and to *526the rate payer pending judicial review of that part of the Public Service Commission order which is challenged as unreasonable or unlawful. Such fairness may be accomplished only through the utilization of the injunctive provisions of the statute. Of course, an injunction may be issued and the proposed rates put into effect only upon the filing of a bond in an amount sufficient to protect each individual rate payer for his overpayment should the court finally determine that the challenged portion of the Commission’s order was correct. NRS 704.-550(2)(3). When such power is exercised neither the utility nor the rate payer is injured. Michigan Consolidated Gas Co. v. Michigan Public Service Commission, 181 N.W.2d 596 (Mich. 1970). On the other hand, when such power is not exercised, and if it is finally determined that the challenged order is unreasonable or unlawful, property of the utility has been confiscated without any method provided by law for its recovery. The legislative purpose in enacting NRS 704.550 was to avoid this consequence.
Accordingly, I construe the phrase “or part thereof” in the statute to allow a utility, pending judicial review, and upon the filing of an appropriate bond, to put into effect schedules of rates which would produce revenue within the limits of the original schedules of rates upon which hearings were held before the Commission. It follows, then, that the district court had jurisdiction to grant the requested preliminary injunction.
A public utility, equally with the rate payer, is entitled to due process. Respectfully, I suggest that this basic tenet of our constitutional law has been ignored by the majority opinion in affirming the decision below.